DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al. (US 20150049193 A1).
Regarding claims 1, 8 and 15. Gupta discloses An extrinsic camera parameter calibration method (abstract, A method of dynamically calibrating a given camera relative to a reference camera of a vehicle; [0161] estimate the extrinsic parameters for the unknown cameras), including: 
obtaining a calibration image that is photographed for a target location in a calibration cabin by a first camera provided in the calibration cabin ([0080] an image frame provided by the given camera); 
determining calibration feature information of the target location from the calibration image ([0080] locating pixel positions of the selected feature points in the given image frame); 
obtaining reference feature information pre-determined from a reference image ([0080] selecting a series of feature points in the overlapped region of the reference image frame), wherein the reference image is an image photographed for a target location in a reference cabin by a second camera provided in the reference cabin ([0078] one of the cameras, preferably the front-facing camera, is used as a base or reference and the other cameras are calibrated relative to the reference camera; [0080] an image frame provided by the reference camera); 
determining position-posture change data of the first camera relative to the second camera based on a calibration location of the calibration feature information in the calibration image and a reference location of the reference feature information in the reference image (abstract, Expected pixel positions of the selected object portion in the given image frame is determined based on the location of the selected object portion in the reference image frame, it is obtained a comparison of the pixel positions of the selected object portion in the given image frame to the expected pixel positions of the selected object portion in the given image frame); and 
determining an extrinsic parameter of the first camera based on the position-posture change data (abstract, An alignment of the given camera is determined based on a comparison of the pixel positions of the selected object portion in the given image frame to the expected pixel positions of the selected object portion in the given image frame; [0161] estimate the extrinsic parameters for the unknown cameras).

Regarding claims 3, 10 and 17. Gupta discloses The method according to claim 1, wherein the determining position-posture change data of the first camera relative to the second camera based on a calibration location of the calibration feature information in the calibration image and a reference location of the reference feature information in the reference image includes: 
determining, based on the reference location and the calibration location, a coordinate transformation matrix for representing a relationship between the calibration location and the reference location, wherein the coordinate transformation matrix includes at least one of the following: a fundamental matrix, an essential matrix, and a homography matrix ([0135] given the fact that both the pixel location and the physical location of several points are known for a particular side camera, the rotational angles are computed at step 170J using homography; [0136]-[0140] H is the homography matrix, estimate the rotational matrix represented in the homography); and 
determining a position-posture change of the second camera relative to the first camera based on the coordinate transformation matrix ([0161] using the estimated homography and the known extrinsic parameters of one camera, the system may estimate the rotation matrix and translation matrix for the second camera, and the system may then estimate the Euler angles for the second from the rotation matrix).

Regarding claims 5, 12 and 19. Gupta discloses The method according to claim 1, wherein the determining an extrinsic parameter of the first camera based on the position-posture change data includes: 
determining an error of the position-posture change data ([0134] Based on the known locations of the feature points and thus the expected pixel location of those points in the side camera's imaging array, the system may readily determine if the actual feature points as detected are at the expected location); 
determining a calibration result of the extrinsic parameter of the first camera based on the error ([0135] determine the calibration or alignment or misalignment of the sideward facing camera by processing the image data of the overlap area of the two cameras; abstract, Expected pixel positions of the selected object portion in the given image frame is determined based on the location of the selected object portion in the reference image frame, An alignment of the given camera is determined based on a comparison of the pixel positions of the selected object portion in the given image frame to the expected pixel positions of the selected object portion in the given image frame); and 
if the calibration result indicates unsuccessful calibration, determining the extrinsic parameter of the first camera based on a preset extrinsic parameter ([0134] If the detected feature points in the captured images are not at the expected locations (and are outside of a threshold distance or number of pixels from the expected locations), then the system determines that the side camera is not calibrated and may adjust the image processing accordingly; [0152] if the side camera is out of calibration, the system can further determine by how much the side camera is out of calibration (such as by a number of degrees or pixels), determines whether or not the side camera is calibrated (to within a desired or predetermined threshold level); [0154] calibrate the cameras back to within a predetermined threshold level of alignment or misalignment).

Regarding claims 6, 13 and 20. Gupta discloses The method according to claim 5, wherein the determining an error of the position-posture change data includes: 
determining a reprojection error of the calibration feature information relative to the reference feature information based on the extrinsic parameter of the first camera (abstract, Expected pixel positions of the selected object portion in the given image frame is determined based on the location of the selected object portion in the reference image frame, it is obtained a comparison of the pixel positions of the selected object portion in the given image frame to the expected pixel positions of the selected object portion in the given image frame); and 
determining the error of the position-posture change data based on the reprojection error ([0134] Based on the known locations of the feature points and thus the expected pixel location of those points in the side camera's imaging array, the system may readily determine if the actual feature points as detected are at the expected location); 
wherein the determining a calibration result of the extrinsic parameter of the first camera based on the error includes: 
based on the reprojection error and a preset first calibration success condition, determining whether the extrinsic parameter of the first camera is successfully calibrated ([0152] by straightforward comparison of where in the frame (i.e. what pixel or pixel coordinates or pixel group) the object of interest is actually occurring to where the object of interest should occur in a properly calibrated side camera, the system can readily estimate or determine whether or not the side camera is in or out of calibration).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 9, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20150049193 A1) in view of XIE et al. (US 20100295948 A1).
Regarding claims 2, 9 and 16. XIE discloses
determining whether position-posture change data meets a preset camera displacement condition ([0037], [0058] tilting the camera to at least one tilt angle within a preset angle range, inherently, determining whether the calculated tilting angle would be within the preset angle range); 
if the position-posture change data meets the preset camera displacement condition, adjusting an extrinsic parameter of a camera to an extrinsic parameter corresponding to the position-posture change data based on the position-posture change data ([0058] tilting the camera to at least one tilt angle within a preset angle range); and 
if the position-posture change data does not meet the preset camera displacement condition, adjusting the extrinsic parameter of the camera to an extrinsic parameter corresponding to the position-posture change data based on the preset camera displacement condition ([0058] tilting the camera to at least one tilt angle within a preset angle range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Gupta and XIE, to adjust the extrinsic parameter of the camera to an extrinsic parameter corresponding to the position-posture change data accordingly within the preset camera displacement range, or just keep the parameter unchanged if the position-posture change data is not within the preset camera displacement range, in order to effectively calibrate the camera.

Regarding claims 4 and 11. XIE discloses 
determining whether a position-posture change data meets a preset position-posture restriction condition of a camera ([0037], [0058] tilting the camera to at least one tilt angle within a preset angle range, inherently, determining whether the calculated tilting angle would be within the preset angle range); and 
if the position-posture change data does not meet the preset position-posture restriction condition, adjusting the position-posture change data to position-posture change data meeting the preset position-posture restriction condition ([0058] tilting the camera to at least one tilt angle within a preset angle range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Gupta and XIE, to adjust the position-posture change data to position-posture change data meeting the preset position-posture restriction condition, in order to effectively calibrate the camera.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20150049193 A1) in view of Bothe et al. (US 20070033999 A1).
Regarding claims 7 and 14. Gupta discloses The extrinsic camera parameter calibration system according to claim 1, wherein the calibration cabin is a cabin within a vehicle ([0166] The camera module and circuit chip or board and imaging sensor may be implemented and operated in connection with various vehicular vision-based systems, and/or may be operable utilizing the principles of such other vehicular systems).
Bothe discloses a target location is a location including a part of a roof and/or a window of a vehicle ([0011] for the purpose of calibration, objects, present in the motor vehicle conditioned upon the model, are at least one inside roof lining of the motor vehicle roof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gupta according to the invention of Bothe, to include a part of a roof and/or a window of the vehicle in the target location, in order to more efficiently calibrate the camera.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20150049193 A1) in view of XIE et al. (US 20100295948 A1) and Bothe et al. (US 20070033999 A1).
Regarding claim 18, the same analysis has been stated in claims 4 and 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/Examiner, Art Unit 2488